DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amendments to claims 1, 5, 10, 11 and 17 filed 7/18/22 Claim 7 has been canceled. Claims 1-6, 8-22 are pending and claims 1, 10 and 17 are the independent claims.
Response to Arguments
3. Applicant’s arguments, filed 7/18/22 have been fully considered and are persuasive.  In view of the amendments to the claims, the previous rejection has been withdrawn. 

Allowance and reasons for allowance
4. Claims 1, 10 and 17 are allowed and the other claims are allowed by virtue of their dependence on these claims. 
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
Apparatus for detecting a dissolved gaseous impurity in an aqueous environment, comprising:
a holding compartment for holding evaporated gas from said sample, the holding compartment being removable for remote spectroscopic analysis.
Claim 10:
A method of detecting dissolved gaseous impurities in an aqueous environment, comprising:
remotely applying measurement to said vacuum to detect a gaseous impurity.
Claim 17:A method of monitoring a body of water for a contaminant comprising:
a holding compartment for holding evaporated gas from said sample; and
at a remote location collecting measurements from each of said monitoring devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
6. Foldes (WO2016/116306; submitted with the IDS of 6/4/20) discloses an apparatus and method for detecting a dissolved impurity in an aqueous environment but fails to disclose the holding compartment is removable for remote spectroscopic analysis or other remote measurements. In the Foldes invention the measurement apparatus is taken to the water’s edge where a sample is taken and a measurement is made. 
In Nakamura et al. (US 20130285821) the sampling device is intrinsically connected to the measurement apparatus.
In the instant invention, multiple sampling devices can be disconnected and brought over to a single bulky measurement device in a large-scale commercial aquaculture environment, which is neither disclosed or suggested by either Foldes or Nakamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884